EXHIBIT 10.9

AMENDMENT NO. 4 TO THE

SCHOLASTIC CORPORATION 2001 STOCK INCENTIVE PLAN

          WHEREAS, Scholastic Corporation (the “Company”) maintains the
Scholastic Corporation 2001 Stock Incentive Plan (the “Plan”); and

          WHEREAS, pursuant to Article X of the Plan, the Company reserved the
right, by action of its Board of Directors or its Human Resources and
Compensation Committee (the “Committee”), to amend the Plan from time to time;
and

          WHEREAS, the Committee desires to amend the Plan.

          NOW, THEREFORE, effective as of May 20, 2008, the Plan is amended as
follows:

1.           Section 9.1 of the Plan is amended by replacing the last two
sentences thereof in their entirety with the following:

           Notwithstanding any provision herein to the contrary, the Committee
may determine at the time of grant or thereafter that a Non-Qualified Stock
Option that is otherwise not Transferable pursuant to this Section 9.1 is
Transferable to, and exercisable by, a Family Member in whole or in part and in
such circumstances, and under such conditions, as specified by the Committee. A
Non-Qualified Stock Option that is Transferred to a Family Member pursuant to
the preceding sentence (i) may not be subsequently Transferred during the
employee’s lifetime other than to the employee or another Family Member and (ii)
remains subject to the terms of this Plan and the Award Agreement.

2.           Except as otherwise provided herein, the Plan is ratified and
confirmed and shall continue in full force and effect.

 

--------------------------------------------------------------------------------